UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6773


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALFRED EUGENE MACK,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:01-cr-00826-HMH-1)


Submitted:    April 27, 2009                  Decided:   May 14, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred Eugene Mack, Appellant Pro Se.  Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alfred Eugene Mack appeals the district court=s order

denying his motion for modification of sentence.                  Mack argues

that the district court erred by failing to reduce his sentence

based on Amendment 706 of the Guidelines, see U.S. Sentencing

Guidelines Manual § 2D1.1(c) (2007 & Supp. 2008); USSG App. C

Amend. 706, and United States v. Booker, 543 U.S. 220 (2005).

As we recently observed, “Amendment 706 . . . amended § 2D1.1 of

the   Sentencing     Guidelines    by       reducing   the     offense   levels

associated with crack cocaine quantities by two levels.”                 United

States v. Hood, 556 F.3d 226, 232 (4th Cir. 2009).                       Mack’s

sentence was determined by the career offender guideline, USSG

§ 4B1.1, and was not based on a sentencing range lowered by the

amendment.     The   fact   that   the      district   court   reduced   Mack’s

sentence under 18 U.S.C. § 3553(e) (2006) and USSG § 5K1.1 is

irrelevant to the applicability of Amendment 706.                   Hood, 556

F.3d at 234.    Moreover, Mack’s contentions that the court could

have considered a sentence below the amended guidelines range

and that he is entitled to a full resentencing under Booker are

foreclosed by our decision in United States v. Dunphy, 551 F.3d

247 (4th Cir. 2009), petition for cert. filed, 77 U.S.L.W. 3559

(U.S. Mar. 20, 2009) (No. 08-1185).

          We have reviewed the record and find no reversible

error.   Accordingly, we affirm the district court.                We dispense

                                        2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    3